DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 and April, 13, 2022 have been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While there is literal basis for the recitation now provided in the claim in regard to incretin mimetics, there is inadequate description of the structure that corresponds to the function of the depot now recited. Some contemplated options for the two claimed compounds capable of being broken down by lipases are named, however there is a wide variety of compounds susceptible to degradation by lipase and their combinations can yield divergent release characteristics given their variability. No discussion is provided about what choices for these compounds should be made for a given incretin mimetic in order to elicit a particular release kinetic. None of the exemplified embodiments of extruded implants are characterized in regard to the plasma concentration they elicit upon implantation. As a result, the applicant has not met their burden in describing the invention and the artisan of ordinary skill would not have deemed the applicant to be in possession of the claimed invention as it is currently recited.

New Matter
Claims 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 new recites a functional limitation concerning plasma concentration of an active released from the claimed depot over a particular time duration. The recitation has literal basis in the disclosure, but only for incretin mimetic compounds, not the full scope of contemplated or claimed compounds (see specification page 12 lines 1-4). Octreotide is not an incretin mimic. There is no generalized discussion of release kinetics for the depot discussed otherwise in the disclosure. Thus the artisan of ordinary skill would not have deemed the applicant to be in possession of the claimed invention as it is currently recited.
Claim 16 now recites “condition arising from gender reassignment surgery”, but there is no written or implied basis for this recitation in the original disclosure such that it may now be added. The original disclosure recited “as sedatives, for gender reassignment measures” as part of a listing of conditions for which the claimed product could been used as therapy (see page 10 lines 19-20). It is not clear if the comma in this section of the recitation was included in error. Regardless, there is no mention of “conditions” of any sort arising from gender reassignment as a contemplated condition in the original disclosure. Therefore the artisan of ordinary skill would not have deemed the applicant to be in possession of the claimed invention as it is currently recited.
These are new matter rejections.

Enablement
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating type 1 diabetes mellitus, type 2 diabetes mellitus, brain insulin resistance associated with Alzheimer’s disease and dementia, and some cancers with hormone-secreting tumors, does not reasonably provide enablement for all cancers, retroviral infections, arteriosclerosis, bronchial asthma, hypertonia, chronic obstructive pulmonary disease, hepatitis, osteoporosis, coronary heart disease, macular degeneration, hyposomatotropism, anaemia, fertility disorders, Pubertas praecox, endometriosis, paroxysmal nocturnal haemoglobinuria, condition arising from gender reassignment surgery, mastodynia, Tourette's syndrome, depression, personality disorders, compulsive disorders, attention deficit hyperactivity disorder in children, irritability in foetal alcohol syndrome and autism, delusions, hallucinations, rheumatoid arthritis, Crohn's disease, ulcerative colitis, spondylitis ankylosans (morbus bechterew), psoriasis arthritis, psoriasis, multiple sclerosis, or diabetic macular oedema.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
 The invention relates to treating a collection of unrelated medical conditions by providing an extruded depot that comprises octreotide, glucagon-like peptide 1 (GLP-1) analogues, liraglutide, albiglutide, dulaglutide, lixisenatide, or exenatide in at least two compounds of the class of substances which can be broken down by lipases, wherein the at least two compounds comprise a lower-melting point temperature compound and a higher-melting point temperature compound. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. 
The recited method merely “provides” the claimed device to a patient. The way in which the device is administered is not recited, therefore numerous delivery routes are possible including implantation, oral, buccal, topical, rectal, etc. Each of these administration routes have different kinetic outcomes given the different environments they present. Thus the efficacy via one administration route does not necessarily translate to efficacy via another administration route. Liraglutide, albiglutide, dulaglutide, lixisenatide, and, exenatide are GLP-1 analogs and are known for their utility in treating type 2 diabetes (see Manandhar et al. Journal of Medicinal Chemistry 2015 58:1020-1037). Type 1 diabetes treatment with some of these compounds has also seen some success (see Janzen et al. Annals of Pharmacotherapy 2016 50(8):656-665). Octreotide is a somatostatin agonist known for treating acromegaly (see Bornschein et al. Expert Opinion on Drug Safety 2009 8(6):755-768). The claimed conditions to be treated extend far beyond these known pathologies. More specifically, the listing of conditions to be treated do not share a common underlying etiology or biochemical pathway. For example hypertonia is caused by a disruption in the signal between the central and peripheral neurons due to upper motor neuron lesions (see Evans et al. Current Problems in Pediatric and Adolescent Health Care 2017 47:161-166;  page 161 second column fist full paragraph). The conditions that commonly lead to hypertonia include cerebral palsy, traumatic brain or spinal injury, metabolic disorders, leukodystrophies, hydrocephalus, stroke, and multiple sclerosis (see page 161 second column first full paragraph). The condition manifests as spasticity, dystonia and rigidity, none of which are connected to GLP-1 or somatostatin and none of which were treated by the instantly claimed compounds at the time of filing (see tables 2 and 3). Mastodynia is a condition with a variety of underlying causes including injury, cancer, hormonal changes, large breast size, breast cysts, hormone replacement, diet, and abscesses (see Grullon et al. www.ncbi.nlm.nih.gov/books/NBK559249/; page 2). Therapies include, non-steroidal anti-inflammatory drugs, supportive undergarments, as well as tamoxifen and danazol when first line therapies prove ineffective for long term persistence of the condition (see pages 4-5). The condition is not connected to GLP-1 or somatostatin and not identified to be treated by the instantly claimed compounds at the time of filing. The etiology of  hypertonia and mastodynia differ considerably from each other and the diabetes and acromegaly conditions the claimed compounds are known to treat.
The disclosure has established no connection amongst the claimed conditions or between the claimed compounds and the scope of conditions that are recited to be treated. There are no examples of any condition being treated by a claimed compound.
Given the lack of evidence of the claimed compounds effectively treating the collection of claimed conditions and the wide range of underlying biochemical pathways in the claimed conditions, the artisan of ordinary skill would have no reason to predict that the claimed conditions could all be effectively treated by a claimed compound. Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed method could be practiced commensurate with the claim scope. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a method of treatment for a condition …wherein the condition includes at least one selected from the group consisting of….” and then goes on to recite “condition arising from gender reassignment surgery” in the listing. It is not clear which conditions are being referenced, since the recitation did not appear in the original disclosure. As a result, the metes and bounds of the claim are unknown due to the lack of clarity in the conditions embraced by recitation now in the claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (Pharmaceutical Research 2016 33:1318-1326) as evidenced by Odle (Journal of Nutrition 1997 124:1061-1067), Medium Chain Triglyceride SDS (2011), Karn et al. (International Journal of Nanomedicine 2013 8:365-377), Tansey et al. (Biochemistry 1997 36:12227-12234), and Shaji et al. (International Journal of Pharmacy and Pharmaceutical Sciences 2013 5(3): 642-650).
Hu et al. disclose a preparation that includes Lipoid® S100 at 63 wt%, medium chain triglycerides at 13.5 wt%, and exenatide (see page 1320 first column last partial paragraph and page 1321 second column first full paragraph; instant claim 1). The composition is extruded as a solution through a syringe into the subcutaneous region of a diabetic rat and forms a solid gel structure (see page 1320 second column second full paragraph and figure 3; instant claim 7). Plasma levels of exenatide surpassed 40 ng/ml for more than 25 days, a value well above 50 pg/ml, and reduced to zero at day 30 (see figure 4; instant claim 14). The implanted composition treated the diabetic condition of the rats by reducing their blood glucose level and glycosylated hemoglobin (see figures 6-8; instant claim 16). Medium chain triglycerides (lower melting point compound) are broken down by lipase and melt at  less than -5⁰C (see Ogle figure 1; Medium Chain Triglyceride SDS; instant claim 2). Lipoid® S100 is lecithin (higher melting point compound), which is composed primarily of phosphatidyl choline and is a compound broken down by lipase that melts between 50 and 220⁰C (see Karn et al. page 370 second column last partial paragraph; Tansey et al. abstract; Shaji et al. page 646 second column; instant claim 2). The auxiliary agent that is further defined in instant claim 5 is optional, thus its presence is not required. Therefore claims 1-2, 5, 7, 14, and 16 are anticipated by Hu et al. as evidenced by Odle, Medium Chain Triglyceride SDS, Karn et al., and Shaji et al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. (previously cited) in view of Kloke et al. (US PGPub No. 2011/0229457).
Winter et al. teach an extruded dosage form composed of 16 wt% of a triglyceride of lauric acid, myristic acid, and palmitic acid that melts at 36⁰C (lower-melting) and 64 wt% of glyceryl tristearate that melts at 71⁰C (higher-melting) (see example 1; instant claims 1-5). These compounds are instantly recited as being broken down by lipase (see instant table 1). The dosage form additionally includes interferon -2a at 10 wt% and polyethylene glycol (auxiliary agent) at 10 wt%. The extruded product has a diameter of 2 mm and a length of 2.3 cm, yielding a 1:11.5 ratio of diameter to length (see paragraph 175 instant claims 9-10). The product is made by generating a homogenous mixture of the components that are then extruded at 40⁰C (see paragraphs 148 and 175; instant claims 7 and 11). In addition to interferons, Winter et al. teach other therapeutic substances that may be included in the delivery depot and name insulin, a drug for treating diabetes (see paragraphs 114, 117-120; Kloke et al. table 2; instant claims 1 and 16). Another preferred example of triglyceride combinations to employ has a melting point five degrees lower than that of example 1 and is a combination of triglyceride based on 27% lauric, 71% myristic and 2% palmitic acid as the lower melting lipid and glyceryl tristearate (see paragraph 109 and table 3 third entry). This combination is the same as that exemplified in instant example 1. The depot is taught to be administered to provide parenteral and sustained delivery of its biologically active substance over at least three weeks (see paragraphs 151-152). Administration routes that are preferred include subcutaneous, nasal, pulmonary, and buccal which all imply administration to a subject that has skin, a nose, lungs, or a mouth (see paragraphs 152-153; instant claim 16). A drug included in the listing instantly claimed is not explicitly recited.
Kloke et al. teach insulin as well as exenatide as treatments included in an injectable drug delivery system to treat type 2 diabetes mellitus (see abstract and table 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select exenatide for the extruded depot of Winters et al. because it is a drug, like the envisioned insulin, that treats diabetes. This choice would have been obvious as an alternative to the active compound that they employ in their exemplified dosage form. Also it would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. The auxiliary agent that is further defined in instant claim 5 is optional, thus its presence is not required. The instant specification provides a similar dosage form to that rendered obvious that also has 10 wt% exenatide, glyceryl tristearate in the form of Dynasan® 118, and a different lower melting point temperature compound (see instant example 1). The melting point of the instant lower melting point temperature compound and that of Winters et al. are very similar (see Winters et al. paragraphs 103 , 105, and example 1). It alternatively would have been obvious to select the third entry of table 3 as another lipid combination exemplified by Winters et al. for the exenatide depot because they set it forth as a preferred option and as a matter of routine choice by the artisan seeking to alter the performance of the depot based upon its melting point. (see paragraph 109 and table 3). This would then provide the same two higher and lower melting point temperature compounds and drug as that of instant claim 1. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Given the product rendered obvious by the prior art has the claimed components present at the claimed proportions and the same or nearly the same selections of materials as that instantly exemplified, the associated function of these materials would also follow. Therefore claims 1-5, 7, 9-11, 14, and 16 are obvious over Winter et al. in view of Kloke et al.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. in view of Kloke et al. as applied to claims 1-5, 7, 9-11, 14, and 16 above, and further in view of Guse et al. (previously cited).
Winter et al. in view of Kloke et al. render obvious the limitations of instant claim 1. The presence of an exterior coating is not detailed.
Guse et al. teach solid lipid implants that are composed of a lipid and protein to be delivered that are combined in a single matrix (see abstract and page 138 second column third full paragraph). The solid matrix is subsequently coated with poly(lactide-co-glycolide) (PLGA), an auxiliary agent that modifies the release of the protein (see page 139 first column first full paragraph). The coating was found to delay release of the contained active (see figures 3 and 7). Further modifications to the lipid implant included the addition of a water soluble poragen in the matrix that increased the rate of release as the proportion increased (see figures 8 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a PLGA layer to the exterior of the device of Winter et al. in view of Kloke et al. as taught by Guse et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Here the improvement is the ability of the artisan to tune the release kinetics of the contained proteins such that a desired temporal release can be achieved. Therefore claim 8 is obvious over Winter et al. in view of Kloke et al. and Guse et al. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. in view of Kloke et al. as applied to claims 1-5, 7, 9-11, 14, and 16 above, and further in view of Mihov et al. (previously cited).
Winter et al. in view of Kloke et al. render obvious the limitations of instant claims 1 and 11. A second extrusion step is not detailed.
Mihov et al. teach solid drug delivery implants that are made via extrusion (see paragraphs 6-10 and 65-70). Here the matrix material and the drug are combined and fed into an extruder (see paragraph 70). More uniform mixing is taught to occur when the extrusion is performed twice such that the drug and matrix are blended, extruded, ground, and then extruded a second time (see paragraph 70). The grinding step implicitly includes a step of cutting.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional steps of cutting, grinding and then a repetition of the extrusion after the first extrusion step of Winter et al. in view of Kloke et al. as taught by Mihov et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 12 is obvious over Winter et al. in view of Kloke et al. and Mihov et al. 


Response to Arguments
Applicant's arguments filed March 18, 2022 have been fully considered. In light of the amendment to the claims, the rejections have been withdrawn or modified into new grounds of rejection to address the new claim limitations.  The argument concerning the recitation of attention deficit hyperactivity disorder is persuasive. The rejections detailed above constitute the full set currently applied to the pending claims.


Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARALYNNE E HELM/Examiner, Art Unit 1615